DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Abe et al. JP 2013023159 A (hereinafter Abe).
In regards to claim 1, Abe teaches a lock apparatus comprising (See fig 1): a lid (24) configured to turn to open and close an opening of a box (See fig 1 and 9); a rod (62) switchable between a locked position where a tip of the rod projects to outside of the lid and an unlocked position where the tip is retracted to inside of the lid (See figs 7 and 9); and a guide member (left and/or right 64 See reference image x for further clarification assume if a reference character has two separate points the reference could mean both, or one or the other) attached to the inside of the lid (See figs 4 and 6) and configured to slidably support the rod (See fig 4, this would be the case with the left too), wherein the lid includes (note that the lid includes 15) one of an engaging portion (left 63) and an engaged portion (inner face of  left 15), and the guide member includes (note that the guide member includes 63) the other of the engaging portion and the engaged portion, the engaging portion and the engaged portion are configured to move the guide member in a direction intersecting a lid opening and closing direction (since left 64 holds the rod) to thereby fix and press-fit (See fig 4) to each other without rattle (see para 3, para 8) the lid includes one of a locking portion (right 66 included on the lid) and an elastic claw (right 63, included on the guide member), and the guide member includes the other of the locking portion and the elastic claw, the locking portion and the elastic claw engaging with each other (See fig 4), and the locking portion and the elastic claw are configured to engage with each other by moving the guide member in the direction intersecting the lid opening and closing direction (See figs 7 and 8).  
.  
    PNG
    media_image1.png
    373
    666
    media_image1.png
    Greyscale

Reference image x

In regards to claim 2, Abe teaches the lock apparatus according to claim 1, wherein the engaging portion includes an inclined surface whose height increases as an overlap with the engaged portion increases (See reference image 2).  

    PNG
    media_image2.png
    341
    436
    media_image2.png
    Greyscale

Reference image 1
In regards to claim 3, Abe teaches the lock apparatus according to claim 1, wherein the guide member includes a groove (See reference image 1) configured to slidingly guide the rod (See fig 4); the engaged portion (of the lid, therefore the engaging portion of the guide) disposed on one end side in a longitudinal direction of the groove (See fig 4); and a fitted portion (65) disposed on another end side in the longitudinal direction of the groove (See fig 4), and the engaged portion is engaged with the engaging portion disposed on the lid, and the fitted portion is fitted with a fitting portion disposed on the lid (See fig 4).  
In regards to claim 5, Abe teaches the lock apparatus according to claim 1, wherein the lid includes, inside the lid, a receiving portion (14-16) configured to support the guide member (See para 31) ; a pair of standing walls (16) disposed in a standing manner on two sides of the receiving portion to face each other (See fig 6); and upper walls (15), each of the upper walls having a substantially L shape (lowercase L, or considering parts of the walls of 66 as well would make a capital L), coupled to an upper side of a corresponding one of the standing walls, and a vertical wall (wall of 66), the engaging portion being provided on an outer face of the vertical wall.  
In regards to claim 6, Abe teaches the lock apparatus according to claim 5, further comprising a slit disposed between the vertical walls of the upper walls inside the lid (See fig 4 and 6), wherein a projection (65) disposed on the guide member is engaged with the slit (see para 31).
In regards to claim 7, Abe teaches the lock apparatus according to claim 1, wherein the engaging portion and the engaged portion are arranged separately from the locking portion and the elastic claw, respectively, and are disposed above the locking portion and the elastic claw when the lid and the guide member are assembled (See reference image x).
Response to Arguments
In regards to the 112 rejections
Applicant’s arguments, see remarks, filed May 5th 2022, with respect to Claims 1-6 have been fully considered and are persuasive.  The rejection of April 12th 2022 has been withdrawn. 
In regards to the prior art rejections
Applicant’s arguments, see Remarks, filed May 5th 2022, with respect to the rejection(s) of claim(s) 1-6 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abe.
Examiner has further clarified the rejection to show how 36 was used for both the engaging portion and the elastic claw.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/               Examiner, Art Unit 3675                                                                                                                                                                                         

/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675